DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 44, 46 (as described in Paragraphs [0028] and [0038]), 502’ (as described in Paragraph [0051], and 200 (as described in Paragraph [0054]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the vertical direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no vertical direction had previously been claimed.
Claim 4 recites the limitation "the pallet" in line 3.  There is insufficient antecedent basis for this limitation in the claim as no singular pallet had previously been claimed. Instead, the independent claim refers to “a plurality of pallets” and “one of the pallets” and it is unclear which pallet is being referred to in claim 4.
Claim 5 recites the limitation "the pallet" in line 6.  There is insufficient antecedent basis for this limitation in the claim as no singular pallet had previously been claimed. Instead, the independent claim refers to “a plurality of pallets” and “one of the pallets” and it is unclear which pallet is being referred to in claim 5.
Claim 7 recites the limitation "a rivet" in line 2.  There is insufficient antecedent basis for this limitation in the claim as more than one rivet had previously been claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Kautt (US Patent 5,072,495) in view of Bernard (US Patent 1,463,146).
As to claim 1, Kautt teaches an assembly line for assembly of an article (“Installation for automatic assembly of socket-bracket” (Title)) comprising a plurality of components (as shown in Figure 1, the hinge 1 is comprised of components 1 and 1.2) connected by rivets inserted in holes having respective hole axes (Column 1 lines 50+ describes the riveting of the components 1 to 1.2 via holes having axes as shown in Figure 1), comprising: - a transport system comprising a plurality of pallets (plates 202) moved along a horizontal advancement direction (the plates move from left to right in the orientation of Figure 2, which is horizontally), said pallets being adapted to support said article during assembly so that said hole axes are orthogonal to the advancement direction (as shown for example in Figure 7 and 8, the plates 202 support the hinge 1. The riveting direction R2, R3, are shown to be orthogonal to the horizontal direction.); - a riveting machine arranged along the advancement direction (riveting station 230). 
Kautt does not teach the remainder of the claim limitations pertaining to the riveting machine. However, riveting machines useful for assembling components were well known to have various shapes and configurations in the art. See for example Bernard which teaches a riveting machine having: a stop device (“bucking-up” stake 19) having a stop (tool 20), and a riveting device (pressure cylinder 15) having a crushing head (upsetting tool 18. See Bernard Figure 1 and Page 2 lines 1-12), wherein said stop device and said riveting device flank one of the pallets on opposite sides (as shown in Figure 1 of Bernard, the stop device and cylinder are on opposite sides of a workpiece); wherein the stop (tool 20), and the crushing head (upsetting tool 18) are translatable along a transverse direction horizontal and orthogonal to the advancement direction to approach the article from opposite sides during assembly (as illustrated in Figure 1). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used a riveting machine in the style of Bernard as the riveter in the riveting station 230 of Kautt. Such a person would have been motivated to do so with a reasonable expectation of success, because Kautt teaches the closed-type riveter may be used with a comparatively light tool, and without turning the article being riveted, which Examiner notes has particular benefits in assembly lines. See Kautt Page 1 lines 36+. See also MPEP 2143 B which describes the prima facie obviousness of the combination of prior art elements according to known methods to yield predictable results. In this case, the combination of Kautt and Bernard would result in an improved riveting station 230. 
As to claim 2, Kautt in view of Bernard teaches the assembly line according to claim 1, wherein the crushing head (riveting tool 18 of Bernard) extends as a tip along a head direction incident to the transverse direction (as shown in Bernard Figure 1).
As to claim 3, Kautt in view of Bernard teaches the assembly line according to claim 1, wherein the crushing head and the stop are adjustable along the vertical direction (Bernard teaches the cylinder and bucking up stake 19 are vertically moved via guides 51 at Page 2 lines 80-92).
As to claim 4, Kautt in view of Bernard teaches the assembly line according to claim 1, wherein the riveting machine comprises a lift to lift the pallet (Kautt teaches a rising bush, or a common lifting device to support the workpieces “at the right level” in Column 6 lines 14+).
As to claim 5, Kautt in view of Bernard teaches the assembly line according to claim 1, wherein the riveting machine comprises a frame (see Bernard Figure 1) comprising a base (base plate 2), placed inferiorly, lateral shoulders connected to the base and protruding vertically from the base (columns 3, 4, 5, 6), and at least one cross member (plate 14), wherein the cross member joins the lateral shoulders (as illustrated and explained at Bernard Page 1 lines 99+), surmounting the pallet, and creating a closed ring structure bearing the riveting device and the stop device (as obviated above, the assembly line travels through the opening of the riveting device).
As to claim 6, Kautt in view of Bernard teaches the assembly line according to claim 1, comprising a loading device (Kautt teaches a loading handler 20 in Figure 3 and Column 3 lines 38+) including a gripping hand (“gripping member”) to grasp a component to be assembled and to perform a translation along a vertical direction so as to carry the component on one of the pallets and deposit the component from above in a desired position (“The loading handler 20 formed preferably of a gripping member disposed on the rod of a horizontal jack loads socket 1 on a support plate 102 disposed on the rotary bed-plate 101.”).
As to claim 7, Kautt in view of Bernard teaches the assembly line according to claim 1, comprising an insertion device for inserting a rivet engaging two components to be assembled (under a 112(f) analysis, “an insertion device for inserting” is interpreted in view of the specification as a unit having a frame and an abutment device and which is capable of inserting rivets. To this end, Kautt in view of Bernard teaches riveting devices which are themselves capable of inserting rivets prior to a fastening operation).
As to claim 7, Kautt in view of Bernard teaches the assembly line according to claim 7, wherein the insertion device (riveting device of Kautt in view of Bernard) comprises an abutment slidable along said transverse direction to approach the article during assembly (the riveting tool 18 of Bernard is interpreted here as an abutment, as it is capable of abutting against a rivet), said abutment being configured to engage the two components to position the components properly and maintain in a desired position (the riveting device of Bernard is capable of inserting a rivet into the components 1 and 1.2 in a desired orientation on the plate 202 as shown by Kautt Figures 7a-8b.).
As to claim 9, Kautt teaches the method of assembly of hinges by an assembly line (“Installation for automatic assembly of socket bracket” Title) for assembly of an article (hinge, as shown in Figure 1) comprising a plurality of components (components 1 and 1.2) connected by rivets inserted in holes having respective hole axes (Column 1 lines 50+ describes the riveting of the components 1 to 1.2 via holes having axes as shown in Figure 1), comprising: a transport system comprising a plurality of pallets (plates 202) moved along a horizontal advancement direction (the plates move from left to right in the orientation of Figure 2, which is horizontally), said pallets being adapted to support said article during assembly so that said hole axes are orthogonal to the advancement direction (as shown for example in Figure 7 and 8, the plates 202 support the hinge 1. The riveting direction R2, R3, are shown to be orthogonal to the horizontal direction.); a riveting machine arranged along the advancement direction (riveting station 230).
Kautt does not teach the remainder of the claim limitations pertaining to the riveting machine. However, riveting machines useful for assembling components were well known to have various shapes and configurations in the art. See for example Bernard which teaches a riveting machine having: comprising a stop device (“bucking-up” stake 19) having a stop (tool 20) and a riveting device (pressure cylinder 15) having a crushing head (upsetting tool 18. See Bernard Figure 1 and Page 2 lines 1-12), wherein said stop device and said riveting device flank one of the pallets on opposite sides (as shown in Figure 1 of Bernard, the stop device and cylinder are on opposite sides of a workpiece); wherein the stop and the crushing head are translatable along a transverse direction horizontal and orthogonal to the advancement direction to approach the article from opposite sides during assembly (as illustrated in Figure 1). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used a riveting machine in the style of Bernard as the riveter in the riveting station 230 of Kautt. Such a person would have been motivated to do so with a reasonable expectation of success, because Kautt teaches the closed-type riveter may be used with a comparatively light tool, and without turning 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        29 January 2021